Citation Nr: 0604963	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, lumbosacral spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for post operative 
meniscectomy, right knee, on account of weakness or 
instability, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis, right knee, on account of pain and limitation of 
motion, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied claims for increased ratings for the 
veteran's service-connected low back and right knee 
disabilities.  

In September 2005, the veteran appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing at which he withdrew his claim for automobile and 
adaptive equipment.  That matter is no longer before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Current and comprehensive examinations of the veteran's 
service-connected low back and right knee are necessary.  

The most recent VA examination report of May 2002 is an 
incomplete measure of the severity of the veteran's current 
low back and right knee disabilities.  On VA examination in 
May 2002, the veteran was found to have pain and limitation 
of motion as a result of degenerative joint disease of both 
the low back and the right knee, as well as degenerative disc 
disease of the lumbar spine.  However, the VA examiner failed 
to note at what point the veteran's range of motion becomes 
painful.  Additionally, the veteran testified at his 
September 2005 Travel Board hearing that his service-
connected low back and right knee disorders have increased in 
severity since the time of his May 2002 examination.  The 
veteran also testified that both his low back and right knee 
require the use of VA prescribed braces for the maintenance 
of functional ability.  

Orthopedic examinations must include consideration of all of 
the factors identified in 38 C.F.R. §§ 4.40 and 4.45, 
including any limitation of movement due to pain, weakened 
movement, excess fatigability, instability and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The assistance to be provided by VA includes a medical 
examination or a medical opinion when such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d) (1).  
When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1995).  

Additional medical evidence (West Coast Clinic) was received 
at the Board in November 2005 pertinent to the claims on 
appeal, along with a waiver of office of original 
jurisdiction adjudication.  However, since the claims on 
appeal must be remanded for the reasons expressed above, 
these additional private treatment records should be reviewed 
at the completion of the above development.  38 C.F.R. § 
19.9.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
non-VA health care providers who have 
treated him for any low back or right 
knee disorders, from September 2000 to 
the present.  After obtaining any 
necessary authorization(s) from the 
veteran, copies of any pertinent 
treatment records identified by the 
veteran should be obtained.  
All outstanding VA treatment reports, not 
already of record, should be obtained.   

2.  The veteran should be scheduled for 
VA joints, spine and neurologic 
examinations by appropriate medical 
specialists to ascertain the current 
severity of his service-connected low 
back and right knee disabilities.  The 
claims file must be made available to 
each of the examiners for review in 
connection with the examinations of the 
veteran.  All necessary diagnostic tests 
should be completed, to include X-ray 
studies of the lumbar spine and the right 
knee joint, and all pertinent 
symptomatology and findings should be 
reported in detail, with identification 
of any symptoms of non-service-connected 
disability.  

a)  As to the service-connected low back 
disorder, the examiner is asked to 
provide a statement of the severity and 
frequency of all low back symptomatology, 
specifically to include any secondary 
neurologic impairment, as well as 
notation of any objective evidence of 
incapacitating episodes or any 
unfavorable ankylosis of the entire 
thoracolumbar spine.  See Diagnostic Code 
5243, Note (1).  

b)  As to both the right knee and low 
back, the range of motion testing for the 
entire spine and right knee should 
include a statement as to whether there 
is any objective evidence of pain, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  

The requested range of motion studies 
should include the cervical and 
thoracolumbar spine segments as well as 
both flexion and extension of leg at the 
right knee, specifically to include 
notation of the point within the arc of 
motion at which the veteran first appears 
to have pain on motion of the spine and 
right knee.  

c)  As to the right knee, the examiner 
should comment on whether there is 
objective evidence of any favorable or 
unfavorable ankylosis of the right knee, 
and if so, the angle of such ankylosis in 
degrees of flexion, and whether there is 
any objective evidence of recurrent 
subluxation or lateral instability, and 
if so, is it slight, moderate, or severe 
in degree?  

d)  As to both the right knee and low 
back, the examiners are asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, no limitation of 
function, and/or no neurologic disorder 
of the lumbar spine, such facts must be 
noted in the report.  

The factors upon which any medical 
opinion is based must be set forth for 
the record, with reference to the 
documented clinical history, including 
the evidence submitted subsequent to the 
travel board hearing.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
VA examination reports, to include the 
requested medical opinions, should be 
reviewed to ensure that all actions taken 
are responsive to and in complete 
compliance with the directives of this 
remand. 

4.  Thereafter, the VBA AMC should 
readjudicate, on a de novo basis, the 
issues of entitlement to an increased 
rating for degenerative joint disease, 
lumbosacral spine, currently evaluated as 
40 percent disabling, entitlement to an 
increased rating for post operative 
meniscectomy, right knee, on account of 
weakness or instability, currently 
evaluated as 30 percent disabling, and 
entitlement to an increased rating for 
traumatic arthritis, right knee, on 
account of pain and limitation of motion, 
currently rated as 20 percent disabling.  
The VBA AMC should specifically consider 
all of the evidence of record for the 
entire appeal period, particularly to 
include close attention to evidence 
received since the time of the June 2005 
supplemental statement of the case SSOC.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issues of entitlement to an increased rating for degenerative 
joint disease, lumbosacral spine, currently evaluated as 40 
percent disabling, entitlement to an increased rating for 
post operative meniscectomy, right knee, on account of 
weakness or instability, currently evaluated as 30 percent 
disabling, and entitlement to an increased rating for 
traumatic arthritis, right knee, on account of pain and 
limitation of motion, with reasons and bases for the 
decision.  The veteran and his representative should be given 
an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  






_________________________________________________
RONALD W. SCHOLZ  
Acting Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


